Citation Nr: 0903191	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-37 326	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
degenerative joint disease of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1985 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Degenerative joint disease of the right knee by X-ray is 
manifested by pain, tenderness, crepitus, and flexion at most 
limited to 95 degrees without limitation of extension, 
subluxation or ligament instability, or additional functional 
loss due to pain, weakness, excess fatigability, lack of 
endurance, incoordination, or atrophy to include on 
repetitive movement.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2001, March 2006, and in July 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life, as well as general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in August 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in March 2002, in April 2004, in August 2005, 
and in May 2007.

The Board acknowledges that in June 2007, the veteran alleged 
that his right knee disability should be reevaluated because 
the May 2007 examiner had evaluated the wrong  knee.  A 
review of the May 2007 examination report, however, reveals 
that both knees were examined.  Accordingly, reexamination of 
the right knee is not warranted.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5010.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, arthritis due to trauma, which 
is substantiated by X-ray findings, is rated as degenerative 
arthritis.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  Degenerative arthritis established by X-ray 
findings will be   rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When however, the limitation of  motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion. 
Limitation of motion must be objectively confirmed by 
findings such as satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Factual Background

On VA examination in March 2002, the veteran complained of 
chronic right knee pain and occasional weakness, stiffness, 
fatigability, locking, and lack of endurance with activity.  
The veteran did not require the use of any assistive devices 
to ambulate.  There was no evidence of dislocation, recurrent 
subluxations, or  inflammatory arthritis.  Right knee range 
of motion was from zero to 140 degrees.  There was no 
limitation of motion or incoordination on repetitive use.  
Additionally, there was no evidence of instability; 
McMurray's, Lachman's, anterior and posterior Drawer, and 
varus and valgus stress testing were negative.  X-rays 
revealed degenerative changes.

On VA examination in April 2004, physical examination did not 
reveal a deformity in either knee.  Additionally, there was 
no swelling or effusion.  Range of motion of the right knee 
was from zero to 115 degrees with pain at the endpoint of 
flexion.  Repetitive motion resulted in some increase in 
impairment.  Approximately halfway through flexion, there was 
very definite subpatellar crepitation; the patella, however, 
was stable.  

There was no evidence of any ligamentous laxity or 
instability.  The examiner expressed the opinion that there 
was evidence of significant patellofemoral pain syndrome of 
the right knee, as well as, advanced pattelar chondromalacia.  
There was no evidence of instability, incoordination, 
weakness, and fatigability.  X-rays revealed osteoarthritic 
changes.  

The examiner expressed the opinion that the veteran would be 
able to handle sedentary activities and was capable of 
working on activities where ambulation was required.  He 
concluded that the veteran did not appear to be totally 
unemployable due to his right knee disability.  

On VA examination in August 2005, the veteran complained of 
chronic right knee pain.  The veteran did not require the use 
of any assistive devices to ambulate. Range of motion of the 
right knee was from zero to 95 degrees.  There was evidence 
of pain and crepitus. Range of motion was limited by pain and 
mild incoordination after repetitive use with pain having the 
major functional impact.  There was no additional limitation 
of motion due to fatigue, weakness, or lack of endurance 
after repetitive use.  There was no evidence of instability 
or weakness.  The Drawer and McMurray testing were negative.  
The examiner indicated that the veteran should avoid 
kneeling, crouching, crawling, and walking on uneven ground.  

On VA examination in May 2007, the veteran complained of 
chronic right knee pain, swelling, popping, and grinding.  He 
denied any episodes of dislocation or subluxation.  The 
veteran ambulated with an obvious right-sided limp without 
the use of any assistive devices.  Right knee range of motion 
was from zero to 95 degrees with pain at the endpoint of 
flexion.  Range of motion was not additionally limited by 
pain, weakness, fatigue, or lack of endurance after 
repetitive motions or during flare-ups.  There was moderate 
anterior joint line tenderness and mild medial joint line 
tenderness.  Ligaments were intact and non-tender.  The 
anterior and posterior cruciates were stable.  The Lachman's 
and McMurray's signs were negative.  


There was no evidence of effusion or popliteal mass.  There 
was moderate patellofemoral crepitation and tenderness and 
the compression test was positive.  Physical examination of 
the lower extremities revealed deep tendon reflexes, knee 
jerks, and ankle jerks were 2+.  Motor and sensory 
examination of the lower extremities was intact in all 
parameters.  The examiner indicated that the veteran's right 
knee disability affected his activities of daily living in 
that he experiences some difficulty dressing and during acute 
exacerbations he experienced problems sleeping.  
Occupationally, the veteran's right knee disability 
interfered with prolonged standing and walking, kneeling, and 
squatting.  It was noted that the veteran had discontinued 
recreational sports since 1990.  

Analysis

As for limitation of motion, on VA examination in May 2007, 
flexion was at its worst limited to 95 degrees with pain.  As 
the criterion for a 10 percent rating for flexion limited to 
45 degrees is not shown, a separate 10 percent rating for 
limitation of flexion is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

As for limitation of extension, none of the aforementioned VA 
examination reports, dated in March 2002, in April 2004, in 
August 2005, or in May 2007, have noted any limitation of 
extension.  As the criterion for a 10 percent rating for 
extension limited to 10 degrees is not shown, a separate 10 
percent rating for limitation of extension is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

Despite the veteran's allegations, a separate rating based on 
instability under Diagnostic Code 5257 is not warranted as 
there is no objective evidence of either slight recurrent 
subluxation or slight instability.  All of the aforementioned 
examination reports indicated that McMurray's and Lachman's 
testing was negative and none of them identified any 
ligamentous instability.  



As the criteria for a separate, 10 percent rating based on 
either limitation of flexion or limitation of extension or on 
recurrent subluxation or instability have not been meet, the 
right knee disability is correctly rated 10 percent on the 
basis of arthritis, substantiated by X-ray, with 
noncompensable limitation of motion, but with satisfactory 
evidence of painful motion.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b).


ORDER



A rating higher than 10 percent for degenerative joint 
disease of right knee is not established, and the appeal is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


